Citation Nr: 0912244	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-40 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 50 percent rating for 
bilateral pes planus with bunions, to include whether the 
reduction from 50 percent to 30 percent effective November 1, 
2005, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from December 1993 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which reduced the disability rating from 
50 percent to 30 percent effective November 1, 2005, for the 
Veteran's service-connected bilateral pes planus with 
bunions.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In December 1999, the RO granted service connection for 
bilateral pes planus with bunions, assigning a 10 percent 
rating effective October 7, 1999.

3.  In June 2002, the RO assigned a 30 percent rating for 
bilateral pes planus with bunions effective October 7, 1999.

4.  In January 2003, the RO assigned a 50 percent rating for 
the Veteran's service-connected bilateral pes planus with 
bunions effective April 11, 2002.

5.  In June 2005, the RO proposed to reduce the rating 
assigned to the Veteran's service-connected bilateral pes 
planus with bunions from 50 percent to 30 percent; the RO 
notified the Veteran of the contemplated action, and the 
reasons therefor, and informed her of her right to submit 
additional evidence and to appear at a hearing.

6.  In August 2005, the RO implemented the proposed 
reduction, assigning a 30 percent rating to the Veteran's 
service-connected bilateral pes planus with bunions effective 
November 1, 2005; as of that date, there is no evidence that 
the Veteran has had marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, or 
severe spasm of the tendo achillis on manipulation.


CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for 
bilateral pes planus with bunions have not been met and the 
rating reduction from 50 to 30 percent effective November 1, 
2005, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5112(b)(6) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 
3.159, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April and June 2005, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete her claim, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the Veteran to 
submit medical evidence showing that her service-connected 
bilateral pes planus with bunions had worsened and noted 
other types of evidence the Veteran could submit in support 
of her claim.  The Veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the Veteran's claim for restoration of a 50 
percent rating for service-connected bilateral pes planus 
with bunions is being denied in this decision, the Board 
finds that any failure to notify and/or develop this claim 
under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
April 2005 letter was issued to the Veteran and her service 
representative prior to the August 2005 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Because the Veteran's claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, although the Veteran has contended that her 
March 2005 and August 2008 VA examinations were inadequate 
for rating purposes, a review of the disputed VA examination 
reports shows that they were comprehensive and included all 
test results necessary to adjudicate the Veteran's claim.  
Thus, another examination is not warranted.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In summary, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

The Veteran contends that she is entitled to restoration of a 
50 percent rating for her service-connected bilateral pes 
planus with bunions and that the reduction from 50 to 
30 percent effective November 1, 2005, was improper.

As noted above, in December 1999, the RO granted service 
connection for bilateral pes planus, assigning a 10 percent 
rating effective October 7, 1999.  This decision was not 
appealed and became final.  See 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008).  In June 2003, the RO assigned a 30 percent 
rating for the Veteran's service-connected bilateral pes 
planus with bunions effective October 7, 1999.  This decision 
also was not appealed and became final.  Id.  In January 
2003, the RO assigned a 50 percent rating for service-
connected bilateral pes planus with bunions effective 
November 1, 2005, under 38 C.F.R. § 4.71a, DC 5276.  This 
decision also was not appealed and became final.  Id.

The provisions of 38 C.F.R. § 3.105 apply to rating 
reductions.  See 38 C.F.R. § 3.105 (2008).  Under 38 C.F.R. § 
3.105(e), when a reduction in evaluation of a service-
connected disability is considered warranted, and a reduction 
will result in a decrease in payment of compensation benefits 
being made, a rating proposing reduction will be prepared 
setting forth all material facts and reasons. The beneficiary 
will be notified and furnished detailed reasons therefore and 
given 60 days for presentation of additional evidence to show 
that compensation payments should be continued at the current 
level. If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires. Additionally, under 
38 C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice. The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions must be followed by VA before it issues any final 
rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).

In this case, the RO complied with 38 C.F.R. § 3.105 
regarding the manner in which the appellant was given notice 
of the proposed rating reduction and implementation of that 
reduction.  In a June 2005 letter, the Veteran was notified 
by the RO that VA proposed to reduce the evaluation of her 
service-connected bilateral pes planus with bunions from 
50 percent to 30 percent based on improvement in this 
disability. The June 2005 letter included a copy of the June 
2005 proposed rating decision, informed the Veteran that she 
could submit additional evidence to show that the 
compensation payments should be continued at the then-current 
levels and that, if no additional evidence was received 
within 60 days, her disability evaluation would be reduced.  
Furthermore, the appellant was advised of her right to 
request a personal hearing.  The Veteran disagreed with this 
decision in August 2005.  She also was scheduled for 
additional VA examinations.  Although the Veteran initially 
requested an RO hearing in October 2007, she later requested 
that this hearing be postponed in August 2008; in any event, 
the Board notes that this hearing was requested well after 
30 days from the date of the June 2005 notice letter 
concerning the rating reduction.  Given the foregoing, the 
Board finds that the RO complied with appropriate due process 
requirements.  See 38 C.F.R. § 3.105 (2008).

The evidence of record shows that, at a pre-discharge VA 
examination in August 1999, the Veteran's complaints included 
chronic foot pain with even minimal standing.  The VA 
examiner reviewed the veteran's medical records.  The Veteran 
reported that her history included severe pes planus and 
bilateral bunions.  She also reported that she had been on a 
physical profile for at least 6 months which precluded 
standing for more than 30 minutes or any marching.  It was 
noted that there was x-ray evidence of degenerative joint 
disease at the bilateral first metatarsophalangeal joint.  
Physical examination showed marked pes planus with pain on 
walking and toe stand, lateral displacement of the great 
toes, and very prominent distal first metatarsal heads.  The 
diagnoses included symptomatic bilateral bunions.

On VA examination in April 2001, the Veteran's complaints 
included foot pain since 1995 caused by prolonged standing 
while on duty.  The VA examiner stated that she had reviewed 
the Veteran's medical records but the claims file was not 
available for review.  The Veteran described her foot pain as 
9/10 on a pain scale with weakness, morning stiffness, heat 
and redness over the bilateral medial sides of her feet, 
fatigability, and lack of endurance.  She also described 
experiencing flare-ups every 1 to 2 days which lasted for 
4 to 5 hours.  She reported that she could not stand for more 
than 45 minutes and was unable to run.  The Veteran was a 
full-time student.  Physical examination showed no difficulty 
getting on or off of the examination table, no assistive 
devices, good pedal pulses, no edema of the feet, a steady 
gait, no limp, an ability to tandem walk heel-to-toe, squat, 
and touch toes.  Physical examination of the feet showed 
bilateral hallux valgus, an intact left arch, a fallen right 
arch no hammer or claw toes, pink feet, pain on palpation of 
the medial side of the metatarsal regions bilaterally, no 
redness, no pain on palpation of the arches, plantar 
surfaces, or Achilles tendons, and no fungus.  X-rays of the 
feet showed bilateral hallux valgus and no evidence of 
fracture or subluxation.  The diagnoses included a history of 
bilateral pes planus with right pes planus noted on this 
examination.

On VA outpatient treatment in May 2001, the veteran 
complained of bilateral foot pain for the past 4 years and 
bunions.  Physical examination showed no edema, bilateral 
bunions, right greater than left, tenderness, and a normal 
gait.  The assessment included bilateral bunions with feet 
pain.  

In April 2002, the Veteran complained of painful bunions on 
both feet, right foot worse than left foot.  Objective 
examination showed palpable pulses, an erythematous area over 
the first metatarsophalangeal joint of both feet with 
blistering on the right foot, a prominent first metatarsal 
eminence, right foot worse than left foot, with lateral 
deviation of the great toes, a good range of motion, and 
point pain on medial palpation only.  X-rays showed a short 
first metatarsal segment with a widening of the 
intermetatarsal angle and prominent medial eminence of both 
metatarsals.  The assessment was hallux valgus, right foot 
worse than left foot.

In October 2002, the Veteran complained that her hallux 
valgus with bunion formation, right foot worse than left 
foot, had become very painful.  It was noted that new x-rays 
supported the need for surgical intervention.  The assessment 
was bilateral hallux valgus.

On VA examination in November 2002, the Veteran complained of 
right greater than left pain, weakness, morning stiffness, 
swelling, fatigability, and lack of endurance.  She also 
reported increased pain with all types of shoes and walking 
and standing over 10 minutes caused severe pain.  She 
reported further that she experienced daily flare-ups of foot 
pain.  Physical examination showed a prominent first 
metatarsal eminence, right foot worse than left foot, with 
lateral deviation of great toes, point pain on medial 
palpation only, bilateral great toe tenderness at the lateral 
aspects, functional loss of the great toe, right greater than 
left, due to painful range of motion, mild edema at the first 
metatarsal eminence bilaterally, a guarded gait with 
decreased range of motion, an unusual shoe wear pattern 
bilaterally, normal posture, and pain on manipulation of the 
Achilles tendon alignment.  X-rays showed moderately severe 
hallux valgus deformity in each foot, a degenerative cyst in 
the head of the left first metatarsal, otherwise normal and 
intact bony structures, normal joint spaces, and no calcaneal 
spurs.  The diagnoses included bilateral pes planus with 
bunions and a painful range of motion and Achilles 
tenderness.

Following VA outpatient treatment in March 2004, the 
assessment included bunions.

On VA examination in March 2005, the Veteran complained of 
chronic bilateral foot pain and bunions which worsened on 
prolonged standing and walking.  She reported that her 
current treatment consisted of self-care with rest, activity 
modification, over-the-counter medication, and hot soaks.  
She experienced good relief and no history of side effects 
from this treatment.  The VA examiner stated that he was 
unable to estimate to what extent, if any, the Veteran's foot 
pain and bunions resulted in additional limitation of motion 
or functional impairment during flare-ups.  The Veteran 
reported that her ability to stand was limited.  The VA 
examiner stated that there was no significant impairment of 
the Veteran's current occupational or recreational 
activities.  

Physical examination showed symmetrical feet and ankles on 
observation.  There were bunions on both feet with moderate 
hallux valgus, mild pes planus, but no evidence of swelling 
or inflammation.  There was some mild tenderness of bunions 
bilaterally on palpation of the feet, but there was no 
evidence of instability, locking, or loss of mobility or 
function.  The veteran had the ability to rise on heels and 
toes, walk heel-to-toe, and stand on one foot without 
evidence of discomfort.  There was no evidence of pain on 
range of motion testing.  Range of motion testing of the left 
foot and ankle showed 0 to 20 degrees of dorsiflexion and 0 
to 45 degrees of plantar flexion.  There was no evidence of 
pain on motion, loss of mobility or function, or additional 
limitation due to pain, fatigue, weakness, or lack or 
endurance following repetitive movement.  There also was no 
evidence of painful motion, edema, instability, or weakness, 
although mild tenderness was present.  There were no 
callosities, breakdown, or unusual shoe wear.  There was no 
impairment of posture on standing, squatting, supination, 
pronation, and rising on toes and heels.  No hammer toe, high 
arch, clawfoot, or other deformity was present.  There was no 
mal-alignment with weight bearing and non-weight bearing.  
There was no significant valgus deformity, no forefoot and 
midfoot mal-alignment, and moderate hallux valgus bilaterally 
with a 10 degree medial deviation of the great toes at the 
first metatarsophalangeal (MTP) joints.  X-rays of both feet 
showed moderate bilateral hallux valgus deformities.  The 
diagnoses included mild bilateral pes planus and bunions 
bilaterally.

In an April 2005 statement, the Veteran contended that the VA 
physician who saw her in March 2005 had informed her that her 
feet had worsened.  In an August 2005 statement, the Veteran 
disputed the VA examiner's March 2005 determination that her 
feet were symmetrical on observation and stated that her feet 
"are very deformed."  

On VA examination in August 2008, the Veteran's complaints 
included constant foot pain with intermittent swelling, heat, 
redness, and stiffness.  The VA examiner reviewed the 
Veteran's claims file, including her service treatment 
records.  The Veteran also reported experiencing pain at rest 
which worsened when she stood or walked.  She reported 
further that her foot pain flared to 9/10 on a pain scale 
with activity and lasted all day until she lay down at night.  
She stated that her foot pain was alleviated by resting off 
of her feet and pain medication.  She reported wearing 
bilateral shoe inserts.  Although the Veteran was unemployed, 
she also was a mother of 2 young children and spent "much 
time on her feet."  She reported further that she was "able 
to attend to daily activities" and was able to walk for 
10-15 minutes before developing significant pain in both 
feet.  The VA examiner noted that the Veteran had bilateral 
bunions which were benign.  Physical examination showed an 
erythematous and tender large bunion on each great toe.  
There was tenderness to palpation on the soles of both feet 
and in the area of the arches and heels.  The veteran had a 
normal gait, but there were some callosities on the heels and 
balls of the feet in the area of the first MTP joints.  There 
were no skin or vascular changes.  The Veteran had normal 
weight bearing and non-weight bearing alignment of both 
Achilles tendons.  There was no valgus deformity and no 
forefoot or midfoot mal-alignment.  There was a 35 degree 
lateral deviation with no dorsiflexion noted in the right 
foot, a 30 degree lateral deviation with no dorsiflexion 
noted in the left foot, and active motion in the MTP joints 
of both great toes.  X-rays of both feet were unchanged from 
March 2005.  The diagnoses included bilateral pes planus with 
mild bunions and severe bilateral bunions.

In a December 2008 statement, the Veteran contended that her 
most recent VA examination showed that her service-connected 
bilateral pes planus had worsened.

In the currently appealed rating decision issued in June 
2005, the RO assigned a 30 percent rating for the Veteran's 
service-connected bilateral pes planus with bunions under 
38 C.F.R. § 4.71a, DC 5276.  See 38 C.F.R. § 4.71a, DC 5276 
(2008) (flat foot).  In the narrative for this rating 
decision, the RO stated that a 30 percent rating was assigned 
for evidence of marked deformity, pain on manipulation and 
use, indications of swelling on use, and characteristic 
callosities.  Because there was no evidence of marked 
pronation, marked inward displacement, or any of the other 
symptoms required for a 50 percent rating, the rating was 
reduced.  Id.

Under DC 5276, a 30 percent rating is assigned for severe 
bilateral flat feet (or pes planus) with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
assigned for pronounced bilateral pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

The Board finds that the preponderance of the evidence is 
against restoration of a 50 percent rating for service-
connected bilateral pes planus with bunions and the reduction 
from 50 percent to 30 percent effective November 1, 2005, was 
proper.  Despite the Veteran's assertions to the contrary 
concerning the adequacy of her VA examinations, a review of 
VA examinations conducted during the pendency of this appeal 
shows that all appropriate testing was conducted.  VA pre-
discharge physical examination in August 1999 showed marked 
pes planus with pain on walking, lateral displacement of the 
great toes, and very prominent distal first metatarsal heads.  
On VA examination in April 2001, the Veteran described her 
foot pain as 9/10 on a pain scale with weakness, morning 
stiffness, heat and redness over the bilateral medial sides 
of her feet, fatigability, and lack of endurance, and also 
experiencing flare-ups every 1 to 2 days which lasted for 
4 to 5 hours.  Physical examination of the feet showed 
bilateral hallux valgus, an intact left arch, a fallen right 
arch, no hammer or claw toes, pink feet, pain on palpation of 
the medial side of the metatarsal regions bilaterally, no 
redness, no pain on palpation of the arches, plantar 
surfaces, or Achilles tendons, and no fungus.  X-rays showed 
bilateral hallux valgus and no evidence of fracture or 
subluxation.  The diagnoses included a history of bilateral 
pes planus with right pes planus noted on this examination.  
VA examination in November 2002 showed a prominent first 
metatarsal eminence, right foot worse than left foot, with 
lateral deviation of great toes, point pain on medial 
palpation, bilateral great toe tenderness at the lateral 
aspect, functional loss right greater than left great toe due 
to painful range of motion, mild edema at the first 
metatarsal eminence bilaterally, guarded gait with decreased 
range of motion, an unusual shoe wear pattern bilaterally, 
normal posture, and pain on manipulation of the Achilles 
tendon alignment.  X-rays showed moderately severe hallux 
valgus deformity in each foot, a degenerative cyst in the 
head of the left first metatarsal, otherwise normal and 
intact bony structures, normal joint spaces, and no calcaneal 
spurs.  The diagnoses included bilateral pes planus with 
bunions and a painful range of motion and Achilles 
tenderness.  It appears that these findings were the basis 
for the 50 percent rating assigned for bilateral pes planus 
with bunions effective April 11, 2002.  See 38 C.F.R. 
§ 4.71a, DC 5276.  

The medical evidence also shows that the Veteran's service-
connected bilateral pes planus with bunions showed material 
improvement beginning in 2005.  For example, on VA 
examination in March 2005, the VA examiner stated that he was 
unable to estimate to what extent, if any, the Veteran's foot 
pain and bunions resulted in additional limitation of motion 
or functional impairment during flare-ups of her bilateral 
foot pain.  This examiner also stated that there was no 
significant impairment of the Veteran's current occupational 
or recreational activities.  Physical examination showed 
symmetrical feet, bunions on both feet with moderate hallux 
valgus, mild pes planus, no evidence of swelling or 
inflammation, mild tenderness of bunions bilaterally on 
palpation of the feet, no evidence of instability, locking, 
or loss of mobility or function, and no evidence of pain on 
range of motion testing.  There was no evidence of pain on 
motion, loss of mobility or function, and no evidence of 
additional limitation by pain, fatigue, weakness, or lack or 
endurance following repetitive movement.  There was no 
evidence of painful motion, edema, instability, or weakness, 
although mild tenderness was present.  There were no 
callosities, breakdown, or unusual shoe wear.  There also was 
no impairment of posture on standing, squatting, supination, 
pronation, and rising on toes and heels.  No hammer toe, high 
arch, clawfoot, or other deformity was present.  There was no 
mal-alignment, no significant valgus deformity, and only 
moderate hallux valgus bilaterally with a 10 degree medial 
deviation of the great toes at the first MTP joints.  X-rays 
showed moderate bilateral hallux valgus deformities.  The 
diagnoses included mild bilateral pes planus and bunions 
bilaterally.  On VA examination in August 2008, the Veteran 
complained of constant foot pain with intermittent swelling, 
heat, redness, and stiffness.  The VA examiner noted that the 
Veteran had bilateral bunions which were benign.  Physical 
examination showed a large erythematous and tender bunion on 
each great toe, tenderness to palpation on the soles of both 
feet and in the area of the arches and heels, a normal gait, 
some callosities on the heels and balls of the feet in the 
area of the first MTP joints, no skin or vascular changes, 
normal weight bearing and non-weight bearing alignment of 
both Achilles tendons, no valgus deformity, no forefoot or 
midfoot mal-alignment, a 35 degree lateral deviation with no 
dorsiflexion in the right foot, a 30 degree lateral deviation 
with no dorsiflexion in the left foot, and active motion in 
the MTP joints of both great toes.  X-rays were unchanged 
from March 2005.  The diagnoses included bilateral pes planus 
with mild bunions and severe bilateral bunions.  In summary, 
absent medical evidence of marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, not improved by orthopedic shoes or appliances 
(i.e., a 50 percent rating), the Board finds that the Veteran 
is not entitled to restoration of a 50 percent rating for her 
service-connected bilateral pes planus with bunions.

The rating reduction implemented in the currently appealed 
August 2005 rating decision was based on a comprehensive VA 
examination in March 2005.  As noted elsewhere, there is no 
support for the Veteran's assertions that either of the VA 
examinations conducted in March 2005 or in August 2008 was 
inadequate for VA rating purposes.  See 38 C.F.R. § 4.2 
(2008).  As also noted above, these VA examinations 
demonstrate that the Veteran's service-connected bilateral 
pes planus showed material improvement beginning in 2005.  
For example, in March 2005, the VA examiner determined that 
there was no significant impairment of the Veteran's current 
occupational or recreational activities due to her bilateral 
pes planus with bunions.  In August 2008, the Veteran 
reported that, although she was unemployed, she was the 
mother of 2 young children, spent "much time on her feet" 
and was "able to attend to daily activities."  The Board 
finds that the medical evidence of record, including the 
Veteran's ability to be a full-time mother even with the 
service-connected disability at issue, demonstrated a 
material improvement in physical conditions under the 
ordinary conditions of life at the time of the rating 
reduction.  Accordingly, and because the RO complied with the 
due process requirements for rating reductions found in 
38 C.F.R. § 3.105, the Board finds that the reduction from 
50 percent to 30 percent for service-connected bilateral pes 
planus with bunions effective November 1, 2005, was proper.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Restoration of a 50 percent rating for bilateral pes planus 
with bunions is denied.

The reduction from 50 percent to 30 percent for bilateral pes 
planus with bunions effective November 1, 2005, was proper.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


